Citation Nr: 1707581	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  06-01 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a rating in excess of 0 percent for residuals of a right fifth metatarsal fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

H. Ahmad, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1961 to February 1963.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  In November 2008, the Board denied the claim for an increased rating for residuals of a right metatarsal fracture in excess of 0 percent.  The Veteran appealed to the United States Court of Appeals for Veterans Claims.  In response, the Court issued a December 2010 Joint Motion for Remand and a concurrent Order, vacating the decision and remanding the claim to the Board.  

The Veteran testified before the undersigned in a July 2014 hearing at the RO, and a transcript of that hearing is of record.  The Board previously remanded the appeal in October 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Throughout the appeal period, residuals of a right fifth metatarsal fracture caused had less than a moderate impact on daily activities as a result of pain and weakness.


CONCLUSION OF LAW

The criteria for entitlement to a rating of 10 percent, but not higher, for residuals of a right fifth metatarsal fracture have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. 3.159, 4.1, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed. Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notification requirements were met in correspondence to the Veteran dated in March 2005. 

VA has done everything reasonably possible to assist the Veteran with respect to the claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA and private health records.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, that examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has been provided with multiple VA examinations, most recently in April 2011.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2016); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Further, in light of treatment records that have been obtained and associated with the record, and the further adjudicatory actions taken by the RO, the Board finds that there has been substantial compliance with prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  Accordingly, the Board will proceed with a decision.

Increased Rating

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016). 

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's residuals of a right fifth metatarsal fracture have been rated under Diagnostic Code 5284, for other foot injuries.  Under Diagnostic Code 5284, a 10 percent rating is warranted when the disability is moderate; a 20 percent rating is warranted when the disability is moderately severe; and a 30 percent rating is warranted when the disability is severe.  With actual loss of use of the foot, a 40 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2016).  

The terms moderate, moderately severe, and severe are not defined in the rating schedule.  Therefore while the use of terminology by VA examiners and others is evidence to be considered by the Board, it is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2016).  

March 2005 VA medical records noted complaints of intermittent sharp pain in the right foot over the lateral fifth metatarsal.  However, the examiner reported that all examinations in the area had been normal. 

At a May 2005 VA examination, the Veteran reported having mid-lateral foot pain and specified the metatarsal area.  The Veteran also described the pain as coming from the right lower leg and radiating down to the lateral side of the foot to the toes.  The Veteran rated the pain from a range of 2 to 10 on a scale of 10.  The Veteran reported the pain as getting worse.  The Veteran reported some weakness, fatigue and lack of endurance.  He denied swelling or redness.  He also reported pain after walking short distances.  The Veteran used a cane due to foot and back problems, but did not report the use of any special shoes, inserts, or braces for the toe.

On examination, the Veteran's right fifth metatarsal flexion was 30 degrees, and extension was 16 degrees.  No pain, fatigue, weakness, or lack of endurance was noted while examining the feet.  The Veteran was able to feel monofilament on the fifth toes bilaterally.  There was no edema, redness, swelling, tenderness, calluses, skin breakdown, or fifth toe instability.  Perfusion and turgor were normal.  The examiner noted that the Veteran did not lift his feet while walking, but had a stable gait with or without a cane.  The Veteran appeared to bear weight equally on both feet.  Diagnostics found no significant residual deformity.  The examiner noted that the base of the fifth metatarsal appeared somewhat elongated and was likely the site of previous trauma.  The examiner also noted spurring at the Achilles tendon insertion and plantar aponeurosis insertion site from the calcaneus.    

The May 2005 examiner opined that while the Veteran was clearly able to point to the fifth metatarsal as having pain, the X-ray indicated no significant deformity and the physical examination was unremarkable.  The examiner further opined that it appeared that the pain was less likely due to the s original foot problem, and more likely due to back problems.

July 2005 VA medical records noted long term complaints of pain in the right foot, but listed function as fair.  On examination, there was no edema, and deep tendon reflex was normal.  The examiner noted the Veteran used medication primarily for chronic back and right foot pain.

At an April 2011 VA examination, the Veteran reported that the right foot still hurt, and that he still had to use a cane.  The Veteran claimed arthritis in the foot, and had also developed drop foot bilaterally.  The examiner noted that there was general debility, and that the Veteran had to use assistive devices, specifically a brace, for walking.  The condition did not affect motion of a joint.  On examination, the examiner reported an abnormal bone in the right fifth metatarsal, but noted no deformity, angulation, malunion, or nonunion.  The foot was tender laterally a third of the way down the fifth metatarsal.  The examiner also noted weak dorsiflexion of the right foot and great toe, but stated these were not related to the Veteran's previous fracture.  The Veteran had functional limitation to standing (up to an hour) and walking (up to a quarter of a mile).  The examiner noted that a 2005 electromyogram of the lower extremities was completely normal.  Diagnostic imaging found spurring.  There was also deformity and sclerosis in the proximal aspect of the fifth metatarsal.  That was noted as possibly being due to the previous fracture.  Mild hallux valgus deformity was also noted.  

The examiner opined that the residuals of the right fifth metatarsal fracture were minor compared to the Veteran's neuropathy of the right lower leg for which he used a brace.  Because of the magnitude of the neuropathy, the examiner opined it was impossible for the examiner to attribute any disability to the right fifth metatarsal fracture.  The examiner further opined that the right fifth metatarsal fracture affected the Veteran's gait to a small degree, and that the Veteran's back issues and right peroneal neuropathy, which were unrelated to the fracture, by far caused a greater degree of disability than the fracture residuals.  

A July 2013 VA provider letter described a history of right fifth metatarsal fracture, which had been documented radiographically.  The doctor noted reports of pain with ambulation, which had led to limitations in walking and activities of daily living.  The doctor opined that while it was tough to know if the symptoms all resulted from the fracture, it was reasonable to assume that the trauma would accelerate degenerative arthritis, which would cause the pain and dysfunction described by the Veteran.  

June 2014 VA medical records echoed an assessment that pain in the right fifth metatarsal at the site of the fracture was likely post-traumatic arthritis, considering the history and radiographic findings.  

At the July 2014 hearing, the Veteran stated he wore a brace to stabilize the right foot due to foot drop.  He also reported using a single point cane.  The Veteran described tingling and shooting pain in his right foot, which occurred daily.  The Veteran also reported taking medication for arthritis.

The Board finds that a rating of 10 percent, but not greater, for residuals of a right fifth metatarsal fracture is warranted.  While the Board finds that the evidence does not show moderate foot disability, the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).  Therefore, the Board finds that the minimal compensable rating is warranted as the evidence shows painful joints due to healed injury.


While the Veteran has complained of pain and weakness in his right metatarsal area, both the May 2005 and April 2011 VA examiners opined that the Veteran's symptoms were more likely due to the service-connected right foot disability and non-service-connected back and neuropathy disabilities.  The evidence of record shows that symptoms associated with the metatarsal fracture were described as minor and diagnostic results did not support a finding that the Veteran's complaints were related to residuals of the metatarsal fracture.  Therefore, the Board finds that a rating higher than 10 percent is not warranted as the evidence does not show moderately severe foot injury that is the result of the metatarsal fracture.

The Board has considered whether the application of another diagnostic code may enable a higher rating.  However, after review, the Board finds that no other diagnostic code provides for a higher or separate rating.  Without objective evidence of flatfoot, weak foot, claw foot (pes cavus), anterior metatarsalgia (Morton's disease), hallux rigidus, hammer toe, or malunion or nonunion of the tarsal or metatarsal bones in either foot, a higher or separate rating under Diagnostic Codes 5277, 5278, 5279, 5281, 5282, or 5283 is not warranted.  38 C.F.R. §§ 4.3, 4.7, 4.71(a) (2016).

In making a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which is found to be persuasive or unpersuasive, and provide the reasons for the rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran is competent to report symptoms, such as pain, because that requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the objective evidence does not demonstrate symptoms that more nearly approximate a higher rating under the schedule of ratings for the musculoskeletal system during the appeal period.

The Board has also considered whether referral for consideration of an extraschedular rating is warranted for residuals of the right fifth metatarsal fracture.  The Board notes that there is no evidence of an exceptional or unusual disability picture not contemplated by the assigned diagnostic code.  Shipwash v. Brown, 8 Vet. App. 218 (1995); 38 C.F.R. § 3.321(b)(1) (2016).  The rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Therefore, the disability picture for residuals of the service-connected right fifth metatarsal fracture is contemplated by the rating schedule, and the assigned schedular ratings are adequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Further, although the right fifth metatarsal fracture has affected some of the Veteran's activities, he has not claimed that the residuals have caused him to be unemployable.  Consequently, further analysis of whether the service-connected disability has caused the Veteran to be unemployable is not required.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009).  The Board finds that issue of entitlement to an unemployability rating has not been raised.

Accordingly, the Board finds that the evidence supports the assignment of a 10 percent rating, but not higher, for a right fifth metatarsal fracture.  However, the Board further finds that the preponderance of the evidence is against the assignment of any higher rating for residuals of a right fifth metatarsal fracture.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a 10 percent rating, but not higher, for residuals of a right fifth metatarsal fracture is granted. 



____________________________________________
Harvey P. Roberts 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


